Citation Nr: 1118663	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-40 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1980 to November 1983 and from September 1990 to June 1991, the latter portion served as an activated member of the California Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in February 2011.  A transcript is associated with the claims file.  



FINDING OF FACT

The Veteran has an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety; there is uncontroverted competent medical evidence linking the current psychiatric disorder with military service, to include exposure to Scud missile attacks during the Persian Gulf War of 1991.  



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for an acquired psychiatric disability.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

Analysis

The Veteran in this case served during Operation Desert Shield/Storm in the Kingdom of Saudi Arabia from November 1990 to May 1991, and he asserts that he has an acquired psychiatric disability as a result of witnessing traumatic events at that duty station.  Specifically, the Veteran asserts to having been on guard duty during various attacks on his base from "Scud" missiles launched by the Iraqi military.  He states that he has developed mental health issues as a result of being under the threat of death from these weapons, and that the haunting memories of the attacks remain with him to this day.  

The Veteran has submitted letters from his former platoon commander (a current Lieutenant Colonel in the California Army National Guard) and a former supervising noncommissioned officer (NCO), who both report that the Veteran served in Saudi Arabia and that the unit was exposed to Scud attacks.  Moreover, the service department indicated that during the Veteran's service at Dhahran, Saudi Arabia, a Scud attack killed 28 Americans in a U.S. Army barracks.  Given this, the Board finds the Veteran's contentions and testimony credible.  

The Veteran filed a claim for service connection for PTSD, and was initially denied service connection on the basis of his not having a confirmed diagnosis.  The Veteran had diagnoses of adjustment disorder and depression; however, PTSD was not assessed at the time of the RO's denial.  During the pendency of this appeal, however, there has been a significant jurisprudential precedent which eases the Veteran's burden to show, specifically, that he suffers from PTSD.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim for PTSD includes the entire symptomatology present in the overall psychiatric disability picture, and a lack of a diagnosis of PTSD is not fatal to his claim.  

A June 2009 VA examination assessed the Veteran has having anxiety disorder and depression not otherwise specified.  PTSD was not assessed, and the examiner stated that although the Veteran believed his psychiatric symptoms to be related to PTSD, such a diagnosis was not supported.  There is little else in the narrative of the examination report addressing a potential etiology of the overall psychiatric disability picture.  There are other reports of record, however, which do link psychiatric problems with service, and specifically to the Veteran's exposure to Scud missile attacks.  Indeed, an October 2007 clinical note assesses the Veteran as having PTSD as due to his exposure to missile attacks, and a September 2009 letter from a VA clinical psychologist unequivocally states that the Veteran's anxiety and depression are related to Gulf War experiences.  

Although there are opinions which state that the Veteran does not have PTSD, there is no doubt that the Veteran experiences depression and anxiety, and he has had these diagnoses since 2007.  An October 2007 clinical note does list the Veteran as having PTSD, and though there is conflict in the record as to if this is true, it appears that an acquired psychiatric disorder is present.  The depression and anxiety have been linked to Gulf War service, to include the Scud missile attacks, and there is nothing in the record to contradict these findings.  Overall, although the exact nature of the Veteran's psychiatric disability is different depending on the examiner, the Board notes that there is evidence of a current disability and there is a competent link made between the current diagnosis and military service.  As such, the requirements for service connection have been met, and the claim will be granted.  See 38 C.F.R. §§  3.303, 3.304(f).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and anxiety, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


